PER CURIAM.
Granted in part. The Legislature did not intend, when a person makes one sale of over 400 grams of cocaine, to punish that person both for possessing over 400 grams of cocaine and for distributing that same amount in one sale. See State v. Smith, 475 So.2d 331 (La.1985). In view of the fact that the distribution offense is the less severely punishable crime, that conviction is vacated and set aside. See State ex rel. Adams v. Butler, 558 So.2d 552 (La.1990). Otherwise, the application is denied.